DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated January 28, 2021.
In the amendment dated on January 28, 2021, claims 1-3, 5-8, 12, 14-15 and 19 have been amended, 4, 11 and 18 have been canceled and 21-23 have been newly added.
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William H. Hartwell of registration number 70,040, on February 08, 2021.  During the telephone conference, Mr. Hartwell has agreed and authorized the examiner to further amend Claims 1, 3, 5-8, 10, 12-15, 17 and 19-23 on the amendment dated on January 28, 2021.

Claims
Replacing Claims 1, 3, 5-8, 10, 12-15, 17 and 19-23 of the amendment dated on January 28, 2021 with the following:

Claim 1:
	A computer-implemented method, comprising:
receiving, by one or more processors, from a first group of individuals, a request for a license of a digital asset, wherein a record of the digital asset is stored in a first distributed ledger;
verifying, by one or more processors, via a second group of individuals different from the first group of individuals, a consensus for the request of the license of the digital asset; 

storing, by one or more processors, a transaction settlement record in a second distributed ledger[[,]];
[AltContent: rect]creating, by one or more processors, a sharded copy of the digital asset including a plurality of shards of the digital asset[[,]];
storing, by one or more processors, sharding instructions for reconstructing the digital asset from the sharded copy in the second distributed ledger[[,]];
storing, by one or more processors, a first shard of the plurality of shards in a first node of the second distributed ledger, the first node associated with the first group of individuals[[, and]];
storing, by one or more processors, a second shard of the plurality of shards in a second node of the second distributed ledger, the second node associated with the second group of individuals;
receiving, by one or more processors, a request to reconstruct the digital asset from the sharded copy of the digital asset;
verifying, by one or more processors, a consensus for the request to reconstruct the digital asset; and
reconstructing, by one or more processors, the digital asset from the sharded copy of the digital asset in accordance with the sharding instructions.

Claim 2:	(Cancelled)

Claim 3:
	The computer-implemented method of claim [[2]] 1, wherein the request to reconstruct the digital asset from the sharded copy of the digital asset is received in response to a watermarked copy of the digital asset being selected in a public digital asset catalog.

Claim 4:	(Previously Cancelled).

Claim 5:
	The computer-implemented method of claim 1, 


:
receiving, by one or more processors, the first shard of the plurality of shards of the digital asset from the first node,
receiving, by one or more processors, the second shard of the plurality of shards of the digital asset from the second node, and
reconstructing the digital asset from the first shard and the second shard in accordance with the sharding instructions.
Claim 6:
	The computer-implemented method of claim 5, wherein verifying the consensus for the request to reconstruct the digital asset from the sharded copy of the digital asset includes receiving independent verifications from the first node and the second node, wherein the verifications enforce the license of the digital asset.

Claim 7:
	The computer-implemented method of claim 1, wherein the first group of individuals is included in a first permissioned blockchain network and the second 

Claim 8:
	A computer program product comprising a computer readable storage medium having stored thereon:
program instructions to receive, from a first group of individuals, a request for a license of a digital asset, wherein a record of the digital asset is stored in a first distributed ledger;
program instructions to verify, via a second group of individuals different from the first group of individuals, a consensus for the request of the license of the digital asset; 

program instructions to store a transaction settlement record in a second distributed ledger[[,]];
[AltContent: rect]program instructions to create a sharded copy of the digital asset including a plurality of shards of the digital asset[[,]];
[AltContent: rect]program instructions to store sharding instructions for reconstructing the digital asset from the sharded copy in the second distributed ledger[[,]];
[AltContent: rect]program instructions to store a first shard of the plurality of shards in a first node of the second distributed ledger, the first node associated with the first group of individuals[[, and]];
program instructions to store a second shard of the plurality of shards in a ;
program instructions to receive a request to reconstruct the digital asset from the sharded copy of the digital asset;
program instructions to verify a consensus for the request to reconstruct the digital asset; and
program instructions to reconstruct the digital asset from the sharded copy of the digital asset in accordance with the sharding instructions.
.
Claim 9:	(Cancelled)

Claim 10:
	The computer program product of claim [[9]] 8, wherein the request to reconstruct the digital asset from the sharded copy of the digital asset is received in response to a watermarked copy of the digital asset being selected in a public digital asset catalog.

Claim 11:	(Previously Cancelled)

Claim 12:
	The computer program product of claim 8, 


:
receive the first shard of the plurality of shards of the digital asset from the first node,
receive the second shard of the plurality of shards of the digital asset from the second node, and
reconstruct the digital asset from the first shard and the second shard in accordance with the sharding instructions.

Claim 13:
	The computer program product of claim 12, wherein the program instructions to verify the consensus for the request to reconstruct the digital asset from the sharded copy of the digital asset include program instructions to receive independent verifications from the first node and the second node, wherein the verifications enforce the license of the digital asset.

Claim 14:


Claim 15:
	A computer system comprising: a processor(s) set; and
a computer readable storage medium; wherein:
the processor set is structured, located, connected and/or programmed to run program instructions stored on the computer readable storage medium; and
the stored program instructions include:
program instructions to receive, from a first group of individuals, a request for a license of a digital asset, wherein a record of the digital asset is stored in a first distributed ledger;
program instructions to verify, via a second group of individuals different from the first group of individuals, a consensus for the request of the license of the digital asset; 

program instructions to store a transaction settlement record [[,]];
[AltContent: rect]program instructions to create a sharded copy of the digital asset including a plurality of shards of the digital asset[[,]];
[AltContent: rect]program instructions to store sharding instructions for reconstructing the digital asset from the sharded copy in the second distributed ledger[[,]];
[AltContent: rect]program instructions to store a first shard of the plurality of shards in a first node of the second distributed ledger, the first node associated with the first group of individuals[[, and]];
program instructions to store a second shard of the plurality of shards in a second node of the second distributed ledger, the second node associated with the second group of individuals;
program instructions to receive a request to reconstruct the digital asset from the sharded copy of the digital asset;
program instructions to verify a consensus for the request to reconstruct the digital asset; and
program instructions to reconstruct the digital asset from the sharded copy of the digital asset in accordance with the sharding instructions.
Claim 16:	(Cancelled)


Claim 17:
	The computer system of claim [[16]] 15, wherein the request to reconstruct the digital asset from the sharded copy of the digital asset is received in response to a watermarked copy of the digital asset being selected in a public digital asset catalog.

Claim 18:	(Previously Cancelled).

Claim 19:
	The computer system of claim 15, 


:
receive the first shard of the plurality of shards of the digital asset from the first node,
receive the second shard of the plurality of shards of the digital asset from the second node, and
reconstruct the digital asset from the first shard and the second shard in accordance with the sharding instructions.

Claim 20:
	The computer system of claim 19, wherein the program instructions to verify the consensus for the request to reconstruct the digital asset from the sharded copy of the digital asset include program instructions to receive independent verifications from the first node and the second node, wherein the verifications enforce the license of the digital asset.

Claim 21:
	The method of claim 7, wherein:
the first permissioned blockchain network includes a prospective licensee of the digital asset; and
the second permissioned blockchain network includes an owner of the digital asset.

Claim 22:
	The computer program product of claim 8, wherein:
the first permissioned blockchain network includes a prospective licensee of the digital asset; and
the second permissioned blockchain network includes an owner of the digital 

Claim 23:
	The computer system of claim 15, wherein:
the first group of individuals is included in a first permissioned blockchain network; the first permissioned blockchain network includes a prospective licensee of the digital asset;
the second group of individuals is included in a second permissioned blockchain network; and 
the second permissioned blockchain network includes an owner of the digital asset.
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-23 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the amendment dated on January 28, 2021 and the examiner’s amendment dated on February 09, 2021.
Specifically, the independent claim 1 now recites limitations as follows:

“A computer-implemented method, comprising:
receiving, by one or more processors, from a first group of individuals, a 
verifying, by one or more processors, via a second group of individuals different from the first group of individuals, a consensus for the request of the license of the digital asset; 
	storing, by one or more processors, a transaction settlement record in a second distributed ledger;
[AltContent: rect]creating, by one or more processors, a sharded copy of the digital asset including a plurality of shards of the digital asset;
	storing, by one or more processors, sharding instructions for reconstructing the digital asset from the sharded copy in the second distributed ledger;
	storing, by one or more processors, a first shard of the plurality of shards in a first node of the second distributed ledger, the first node associated with the first group of individuals;
	storing, by one or more processors, a second shard of the plurality of shards in a second node of the second distributed ledger, the second node associated with the second group of individuals;
receiving, by one or more processors, a request to reconstruct the digital asset from the sharded copy of the digital asset;
verifying, by one or more processors, a consensus for the request to reconstruct the digital asset; and
reconstructing, by one or more processors, the digital asset from the sharded copy of the digital asset in accordance with the sharding instructions”.
The cited reference O’Hanion et al. (US PGPUB. # US 2018/0352268) discloses, a method of content transaction consensus includes receiving a request to initiate a transaction for play of video or audio content, the request being received from a data network connected device having a native player. The transaction is validated by consensus in a peer-to-peer network that maintains a distributed ledger, and a record of the transaction is stored in the distributed ledger only when the transaction is validated. The record including a reference file for the video or audio content with a plurality of player control parameter values and linking data for one or more designated content sources outside the peer-to-peer network. And the method includes providing access to the reference file by the data network connected device to enable the data network connected device to play the video or audio content using the reference file and a content data file. (Abstract). As shown at the top of the diagram in FIG. 3, when a content viewer desires to access some content, the content viewer uses a device or software on a device (such as the iPhone in the figure), to access a location on the network where the content can be acquired (e.g., a storefront). In a typical deployment today, the storefront or other content source would connect directly to the distribution network. In the content blockchain distribution model, a content blockchain server is inserted in this part of the process. In the diagram, this is the content blockchain server cluster, but could be a single server, a cluster of servers, or a collection of software running on real or virtual servers. (Fig. 3, ¶53). (¶40). Virtual video is a form of ledger that describes to a video player where the video data resides and how it is to be presented. In the content blockchain, this virtual video becomes part of the blockchain ledger, so both the transaction information and a portion of the final video are incorporated in the block. This consolidation of a portion of the video itself and the transaction information inside a blockchain block enforces trust and transactional validity inherently to the same strength as the blockchain itself. For a media file that is structured, binary data can be separated into the "structure" and the "data." By leaving the data remote, but incorporating the structure element of the content into the blockchain, the blockchain capabilities are extended to the media/content. (¶46). FIG. 2 (Fig. 2, ¶47). The content blockchain has a block structure that may be a hybrid or amalgamation of a traditional blockchain header and a media file header, with FIG. 2 describing an example of an ISO-based MPEG-4 header. This amalgamation brings the structural header information of the media file into the blockchain block. Just as with a traditional blockchain, once the content blockchain achieves consensus on a transaction, the block is verified, and the same properties that would apply to a cryptocurrency apply to the media header. (¶48). Relative to FIG. 4, a content blockchain server cluster can operate multiple consensus models for validating transactions. Examples of suitable consensus models include proof-of-work, proof-of-stake, and agreed consensus. The server may support arbitrary (and arbitrarily many) models both because models may change over time, and because there (Fig. 4, ¶55). All components of the blockchain must be in agreement for a transaction to be fulfilled. In some examples, these include a virtual file distributed in an open network (Internet), an access request (user), the virtual file delivered with authentication, (e.g., user ID, machine ID), consensus check on validity of the virtual asset and authentication across the consensus network, (auth: location, timestamp etc.), vDNA data delivery from controlled network to open network (vDNA=uncompilable binary data), and assembly at user device to form fully formed video file. In some examples, using the content blockchain, smart contracts can be inserted at point of production (programmatic via AI or big data) or at point of transaction (reporting and transaction engines). (¶62). The method comprising receiving a request to initiate a transaction for play of video or audio content, the request being received from a data network connected device having a native player; validating the transaction by consensus in a peer-to-peer network that maintains a distributed ledger; storing a record of the transaction in the distributed ledger only when the transaction is validated, the record including a reference file for the video or audio (¶11).
The reference by Kenna, III et al. (US PGPUB. # US 2018/0351830) discloses, the user uploads a document (e.g., a media content file) using a blockchain layout. The media content file is split into multiple pieces, encrypted, and stored on other electronic communication system computers in the network that have previously opted in to be part of the blockchain ledger. The other computers can be other computers in a company network so that the data never leaves the company, thus implementing a private blockchain. Alternatively, the other computers can be in a network that includes other subscribers to an electronic media distribution system, such as electronic media distribution system 100 of (¶68). At block 806, the encrypted media content file is split into "N" pieces, wherein "N" is greater than one and can vary based on the size of the encrypted media content file and the blockchain ledger transaction size. At block 808, the blockchain worker node submits "N" transactions to the blockchain ledger using a customer specific private key and the "N" pieces of the encrypted media content file are stored in all blockchain ledger locations (e.g., different computers or nodes) in the blockchain ledger. At block 810, the metadata about the media content file (e.g., document name and location pointer) is sent to the service provider. (Fig. 8, ¶72). In accordance with one or more embodiments of the present invention, an identifier of the document (e.g., document name) and a document location pointer (e.g., service provider public key or hash tag) are stored in the service provider storage, such as server provider storage 120 of FIG. 1, as part of an electronic media collection. When it is time for the document to be displayed on a display of an ECS, such as customer display 106 of FIG. 1, the player, such as controller 102 of FIG. 1, retrieves the document from (¶69). 
The reference by McCoy et al. (US PGPUB. # US 2016/0321769) discloses, in operation 430, the content management system 110 records the transfer of the digital currency from the parent address node to the child address node in a block chain associated with the digital content item. For example, the public ledger module 230 generates or updates a block chain of transaction entries for the digital content item, such as with a transaction entry representing the transfer of digital currency from the parent node address to the child node address. (Fig. 4(430), ¶60). As shown in Table 2, the transaction details include the node address for the transferring entity, or former owner of the rights to the digital content item, the node address for the receiving entity, or new owner of the rights to the digital content item, and information identifying the contract that defines (Table 2, ¶64).
The reference by Gonzales JR.  (US PGPUB. # US 209/0207995) discloses, FIG. 4C is a control flow diagram illustrating an example of an access process 420 for a user to obtain access to the digital content of a content distribution data block. At 422, an access request is received from a caller. At 424, the caller is checked against the access holder defined in the content distribution data block, e.g. caller==distribution[id].holder. If the caller is not an access holder for the content distribution data block, then access is denied, at 426. If the caller is a defined access holder, then control branches at 424 to 430, where the current use of the caller is checked against the required use conditions defined in the content distribution data block. If the required use conditions are not met, then access is denied, at 426. If the require use conditions are met, then control branches to 432 to distribute the digital content to the caller. For example, a private key may be utilized to decrypt the digital content before streaming the content to the caller. In some examples, certain state variables, such as a variable tracking the number of times the digital content has been accessed, can be updated at 434. (Fig. 4C, ¶76-¶77).  
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding 

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 8 is a computer program product of above method claim 1 and Claim 15 is a system claim of above method claim 1, and therefore, they are also allowed.
Claims 3, 5-7 and 21 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 10, 12-14 and 22 depend on the allowed claim 8, and therefore, they are also allowed.
Claims 17, 19-20 and 23 depend on the allowed claim 15, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DARSHAN I DHRUV/Examiner, Art Unit 2498